iUNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------------ X                2/15/2019
                                                               :
  NATHANIEL GEEBRO,                                            :
                                                               :
                                               Plaintiff,      :     17 Civ. 8287 (LGS)
                                                               :
                                                               :   OPINION AND ORDER
                             -against-                         :
                                                               :
                                                               :
  BPR 4000 LLC, et al.,                                        :
                                               Defendants. :
                                                               :
  ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        Pro se Plaintiff Nathaniel Geebro brings this action under Title VII, New York State

Human Rights Law (“NYSHRL”), New York City Human Rights Law (“NYCHRL”) and 42

U.S.C. § 1981 against BPR 4000 LLC (“BPR”), Shmiel Deutsch, Boston Post LLC (“Boston

Post”) and Lev Bias Yaakov School (“LBY School”). Defendants filed a motion to dismiss

Plaintiff’s Title VII, NYSHRL and NYCHRL claims, but not the § 1981 claim, pursuant to

Federal Rule of Civil Procedure 12(b)(6). For the following reasons, Defendants’ motion is

granted.

I.      BACKGROUND

        The following facts are taken from the Complaint and Plaintiff’s opposition

memorandum (collectively, the “Complaint”). See Coke v. Med., Dep’t of Corr. & Cmty.

Supervision, No. 17 Civ. 0866, 2018 WL 2041388, at *1 n. 2 (S.D.N.Y. Apr. 30, 2018) (“[W]hen

a pro se plaintiff’s opposition memoranda raise[] new allegations that are ‘consistent with the

allegations’ in the Complaint, these allegations may be read as ‘supplements to th[e]

pleadings.’”) (some alteration in original). As required on a motion to dismiss, these facts are
accepted as true and construed in the light most favorable to Plaintiff. Raymond Loubier

Irrevocable Tr. v. Loubier, 858 F.3d 719, 725 (2d Cir. 2017). The parties’ reliance on evidence

that is not integral to the Complaint -- such as declarations or third-party websites -- is improper

on a motion to dismiss, see Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016), unless the

Court converts the motion to one for summary judgment, which the Court declines to do.

       A.      Plaintiff’s Employment

       Plaintiff Nathaniel Geebro is a forty-six-year-old male of African descent. Defendant

Shmiel Deutsch is the “owner” of Defendants Boston Post and BPR, two entities that operate a

strip-mall with 24 stores called Shopwell Plaza (“Shopwell”) in the Bronx, New York. In 2001,

Deutsch hired Geebro to perform maintenance, cleaning, construction and security functions at

Shopwell. From 2001 to 2015, Deutsch came to Shopwell weekly to pick up rental checks from

tenants, and each week he addressed Plaintiff as “monkey,” “gorilla,” “slave” and “moron.”

Deutsch also forced Plaintiff to sleep in a rat-infested electrical closet when he was working late

at night on weekends.

       In addition to managing Shopwell, Deutsch was also the “owner” and admissions director

of LBY School, a school and synagogue located in Brooklyn, New York. In 2013, Deutsch

asked Geebro to perform work on a construction project at the school for a few weeks but

refused to pay Geebro for the work. Plaintiff previously settled his wage and hour claims against

Defendants, although the scope of the settlement and release are unclear.

       On April 14, 2015, Plaintiff suffered a work-related shoulder injury that required surgery

and a medical leave of approximately one to two months. Deutsch threatened to fire Plaintiff if

he did not find a replacement before taking the leave. He told Plaintiff, “You are a strong




                                                  2
Gorilla, you don’t need to go to the hospital.” Plaintiff arranged for a temporary replacement to

do his work in June 2015. On July 1, 2015, Deutsch discharged Plaintiff.

        B.      EEOC Letters

        The EEOC sent Plaintiff two right to sue letters, which are attached to the Complaint.

The first, dated February 12, 2016, notified Plaintiff that his EEOC charge (EEOC Charge No.

16G-2015-02923) was dismissed because the EEOC had “No jurisdiction less than 15

employees,” and the letter was copied to “Sam Deutsch, Manager for Property BOSTON POST

LLC” at an address in Manhattan. The second letter is dated August 30, 2017, notifying Plaintiff

that the EEOC was closing its file on Plaintiff’s charge (EEOC Charge No. 520-2017-03319)

because it was not timely filed with the EEOC, with a copy to "Samuel Dutch, Director of

Human Resources, JERICHO ELEMENTARY SCHOOL” at a street address in Jericho,

Vermont. Both letters stated that Plaintiff must file any Title VII claim (as well as certain other

federal claims not relevant here) within 90 days of receiving the notice.

II.     STANDARD

        To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). It is not enough for a plaintiff to allege facts that are consistent with

liability; the complaint must “nudge[]” claims “across the line from conceivable to plausible.”

Twombly, 550 U.S. at 570. “To survive dismissal, the plaintiff must provide the grounds upon

which his claim rests through factual allegations sufficient ‘to raise a right to relief above the



                                                   3
speculative level.’” ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007)

(quoting Twombly, 550 U.S. at 555). On a Rule 12(b)(6) motion, “all factual allegations in the

complaint are accepted as true and all inferences are drawn in the plaintiff's favor.” Apotex Inc.

v. Acorda Therapeutics, Inc., 823 F.3d 51, 59 (2d Cir. 2016) (internal quotation marks omitted).

       Courts must “liberally construe pleadings and briefs submitted by pro se litigants, reading

such submissions to raise the strongest arguments they suggest.” McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017) (internal quotation marks omitted). “The policy of

liberally construing pro se submissions is driven by the understanding that implicit in the right to

self-representation is an obligation . . . of the court to make reasonable allowances to protect pro

se litigants from inadvertent forfeiture of important rights because of their lack of legal training.”

Id. at 156–57 (internal quotation marks omitted). “We afford a pro se litigant ‘special solicitude’

by interpreting a complaint filed pro se to raise the strongest claims that it suggests.” Hardaway

v. Hartford Pub. Works Dep’t, 879 F.3d 486, 489 (2d Cir. 2018) (internal quotation marks

omitted).

III.   DISCUSSION

       A.      Claims against LBY School

       The Complaint appears to bring a claim for unpaid wages against LBY School and

Deutsch. The Complaint alleges that Deutsch asked Geebro to work on a construction project at

LBY School but refused to pay him, stating that this construction work was part of his

employment at Shopwell. However, the Complaint also alleges that the wage claims between

Plaintiff and Defendants were resolved. It is unclear whether the settlement agreement between

Plaintiff and Defendants resolved the wage claim as to Plaintiff’s construction work at LBY.




                                                  4
       As the Complaint does not include any factual allegations against LBY School to support

a claim of employment discrimination, all claims currently alleged against LBY School are

dismissed.

       B.      Title VII Claim

       The Complaint’s Title VII claim is dismissed. “Title VII requires a plaintiff to exhaust

administrative remedies before filing suit in federal court.” Fowlkes v. Ironworkers Local 40,

790 F.3d 378, 384 (2d Cir. 2015). A Title VII action must be brought within 90 days of the

EEOC’s notification of a claimant’s right to sue. 42 U.S.C. § 2000e–5(f)(1).

       Here, Plaintiff’s first right to sue letter was mailed on February 12, 2016, and Plaintiff did

not file suit until twenty months later, on October 26, 2017. This is well past the 90-day deadline

required by the statute. Plaintiff’s second right to sue letter was issued within 90 days of the

commencement of this action, but appears to have nothing to do with this action or the

Defendants here. The letter is copied to Samuel Dutch and appears to address Plaintiff’s claim

against “Jericho Elementary School” in Vermont, which is unrelated to the racial discrimination

claims alleged here against Boston Post, BPR and Deutsch in connection with Plaintiff’s

employment at Shopwell. Plaintiff’s Title VII claim is dismissed.1




1
  The Complaint alleges that Deutsch failed to accommodate Plaintiff’s disability after his
shoulder injury, but Plaintiff did not check the box in his Complaint to indicate that he was
bringing an Americans with Disabilities Act (“ADA”) claim. It is unclear whether Plaintiff’s
EEOC claim against Boston Post included the ADA claim. If it did not, that claim would be
dismissed for failure to exhaust administrative remedies. See Soules v. Connecticut, Dep’t of
Emergency Servs. & Pub. Prot., 882 F.3d 52, 57 (2d Cir. 2018) (“[A] plaintiff seeking to bring a
claim pursuant to the Americans with Disabilities Act . . . must exhaust administrative remedies
through the EEOC.”). Even if his EEOC claim did include the failure to accommodate, that
claim would be time barred like the Title VII claim because this action was commenced more
than 90 days after the right to sue letter.
                                                 5
        C.      NYSHRL and NYCHRL Claims

        Plaintiff’s NYSHRL and NYCHRL claims are dismissed. An employer is not subject to

the NYSHRL and NYCHRL if it employs fewer than four people. N.Y. Exec. Law 292(5);

N.Y.C. Admin. Code § 8-102(5). The Complaint does not allege that BPR and Boston Post,

separately or together, employ at least four individuals. See Popat v. Levy, 253 F. Supp. 3d 527,

543 (W.D.N.Y. 2017) (“[B]ecause Plaintiff has not sufficiently alleged that UBNS is his

employer for NYSHRL purposes, the Court dismisses Plaintiff’s claims against UBNS arising

under the NYSHRL.”); Wermann v. Excel Dentistry, P.C., No. 13 Civ. 7028, 2014 WL 846723,

at *3 (S.D.N.Y. Feb. 25, 2014) (denying motion to dismiss NYCHRL and NYSHRL claims

when plaintiff’s complaint identified at least four people employed by defendant); Belizaire v.

RAV Investigative & Sec. Servs. Ltd., 61 F. Supp. 3d 336, 347 (S.D.N.Y. 2014) (noting that

plaintiff did not specifically allege the number of employees in his complaint but taking judicial

notice of the number of employees stated on employer’s website in adjudicating a motion to

dismiss).

        D.      Leave to Replead

        Leave to amend should be freely given when justice so requires. Fed. R. Civ. P. 15(a).

“However, where the plaintiff is unable to demonstrate that he would be able to amend his

complaint in a manner which would survive dismissal, opportunity to replead is rightfully

denied.” Hayden v. Cty. of Nassau, 180 F.3d 42, 53 (2d Cir. 1999). Leave to amend also may be

denied where the plaintiff “fails to specify either to the district court or to the court of appeals

how amendment would cure the pleading deficiencies in its complaint.” TechnoMarine SA v.

Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014). Any application for leave to replead shall be

made as provided below.



                                                   6
       Any effort to replead the Title VII claim would be futile because Plaintiff did not timely

commence this action after the denial of the related EEOC claim.

       The Court believes that any effort to replead the NYSHRL and NYCHRL claims would

be futile because Plaintiff cannot allege facts to plausibly show that Boston Post and BPR, either

alone or together, have at least four employees. If Plaintiff believes otherwise, he may file a

letter application (by filing it with the Pro Se Intake Office), not to exceed three single-spaced

pages, describing how he would amend the complaint to comply with the applicable legal

requirements.

       If Plaintiff’s settlement agreement with Defendants did not resolve wage claims against

LBY School and Deutsch for his construction work at LBY School, he may propose an

amendment to the Complaint to add a wage claim against LBY School and Deutsch, attaching a

copy of the settlement agreement or other relevant document.

       Plaintiff is also reminded that Defendants have not moved to dismiss Plaintiff’s § 1981

discrimination claim, and this cause of action will move forward even if he does not propose to

amend the Complaint.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss Plaintiff’s Title VII, NYSHRL

and NYCHRL claims is GRANTED. If Plaintiff seeks to file an amended complaint, he shall

file a letter application as described above on or before March 18, 2019.

       The Clerk of Court is respectfully directed to close the motion at Docket Number 45, and

to mail a copy of this Opinion and Order to pro se Plaintiff.

Dated: February 15, 2019
       New York, New York




                                                  7
